DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 does not end with a period.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelman (US 5,201,445) in view of Sakai et al. (US 6,679,406).
Claim 1: Axelman provides a combination of a power hand tool and a tethering assembly (Fig. 6), comprising: the power hand tool (Fig. 3,6; Col. 1 lines 6-11), the hand tool having a gear housing (44, planetary gears are in a pneumatic power tool) with a fastener bore configured and arranged to receive a fastener (Fig. 3,6, bolts can be seen in Fig. 6 going into the top of 40); the tethering assembly comprising: a connector (48) having a fastener opening (openings at 50 where the bolts go through); and a tether (22) configured and arranged to be connected to the connector (Fig. 6); and wherein the 
While Axelman teaches applying a tether to a power hand tool (Fig. 3,6; Col. 1 lines 6-11); Axelman fails to explicitly disclose the power hand tool is selected from the group consisting of a grinder, a polisher, a cut-off tool, and a drill.
However, Sakai et al. teaches applying a tether/connector (76/2) to a drill (21, Figs. 10A-10C).
Therefore, it would have been obvious to attach the tether/connector provided by Axelman to the drill as taught by Sakai et al. since it is known in the art to attach tethers/connectors to drills. 
Further, it would have been obvious to attach the tether/connector provided by Axelman to the drill as taught by Sakai et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 8: Axelman provides the hand tool has a handle (46) extending from the gear housing (Fig. 6).
Claim 9: Axelman provides a method of tethering a power hand tool (Fig. 6), comprising: providing a power hand tool (Fig. 3,6; Col. 1 lines 6-11), the hand tool having a gear housing (44, planetary gears are in a pneumatic power tool) with a fastener bore configured and arranged to receive a fastener (Fig. 3,6, bolts can be seen 
While Axelman teaches applying a tether to a power hand tool (Fig. 3,6; Col. 1 lines 6-11); Axelman fails to explicitly disclose the power hand tool is selected from the group consisting of a grinder, a polisher, a cut-off tool, and a drill.
However, Sakai et al. teaches applying a tether/connector (76/2) to a drill (21, Figs. 10A-10C).
Therefore, it would have been obvious to attach the tether/connector provided by Axelman to the drill as taught by Sakai et al. since it is known in the art to attach tethers/connectors to drills. 
Further, it would have been obvious to attach the tether/connector provided by Axelman to the drill as taught by Sakai et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).

Allowable Subject Matter
Claims 2-7, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	3/25/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726